DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1. The following is a non-Final Office Action in response to applicant’s arguments/filing filed on September 14, 2020
Claims 1-24 are pending 

Examiner’s Note: The term, “processor”, is defined in paragraph 0013 of the specification as being a device comprising circuitry

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this Application, filed on 9/14/2020. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/1/2021 was filed prior to the mailing date of the first office action on 7/5/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Acknowledgment is made of applicant’s drawings submitted on 9/14/2020.

Oath/Declaration
Acknowledgment is made of applicant’s oath submitted on 11/19/2020

Application Data Sheet
Acknowledgment is made of applicant’s application data sheet submitted on 9/14/2020.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 24 is rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter as failing to fall within a statutory category and as being directed to software per se since the claim(s) are missing a hardware element in the body of the claim limitations. Although the preamble of the claim(s) recites "A computer readable medium" it does not inherently mean that the claim(s) are directed to a machine. The broadest reasonable interpretation of a computer readable medium would include transitory propagating signals per se. Therefore, it is interpreted that all the features including the computer readable medium are signals. Therefore claim(s) 24 is interpreted as signals per se and is not statutory. It is suggested that the claim language include “non-transitory computer readable storage medium”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.) Claims 1, 15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210342092, Wu in view of US 20040210764, McGrath

 	In regards to claim 1, Wu teaches a method, comprising: 
associating a predetermined exception with an exception handling program in an operating system(US 20210342092, Wu, para. 0033, where the ARM processor may have processes[i.e. exception handlers] executing on them that may be executed on different predetermined exception levels); 
5restricting a user program to execution by a normal privilege user(US 20210342092, Wu, para. 0032, where a process executing at one privilege level is prevented to access resources at a more restrictive privilege level); and 
designating a secure partition and restricting the secure partition to be accessible by a highest privilege user(US 20210342092, Wu, para. 0044, where a process executing at the higher privilege level is configured to issue a write protect memory block to prevent access by any processes having lower privilege levels);  	Wu does not teach wherein, when executed in user space corresponding to the normal privilege user, the user program generates the predetermined exception, and wherein the predetermined exception 10triggers execution of the exception handling program in kernel space, and the exception handling program is configured to read data from the secure partition and deliver the data after processing to the user program 	However, McGrath teaches wherein, when executed in user space corresponding to the normal privilege user, the user program generates the predetermined exception, and wherein the predetermined exception 10triggers execution of the exception handling program in kernel space, and the exception handling program is configured to read data from the secure partition and deliver the data after processing to the user program (see US 20040210764, McGrath, para. 0024, where a processor operating in a normal user mode and normal kernel mode may be configured with mechanisms[i.e. exception handling program] to create a protected memory that may be accessible[i.e. read] by software[i.e. user program] running within the environment).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wu with the teaching of McGrath because a user would have been motivated to enhance the security system taught by Wu by using a secure Operating System, taught by McGrath in order to further limit accidental or otherwise, malicious attempts at kernel mode code interference(see McGrath, para. 0011) 
 
 	In regards to claim 15, Wu teaches a system, comprising: 
a processor for executing instructions, the instructions coming from an operating system(US 20210342092, Wu, fig. 1, item 102, processor), a secure access management module(US 20210342092, Wu, para. 0036, where a process A manages user space process), an exception handling program(US 20210342092, Wu, para. 0033, where an ARM is configured to provide exception levels), and a user program(US 20210342092, Wu, fig. 1, item 108, user space application); 
a storage device linked to the processor(US 20210342092, Wu, fig. 1, item 116, memory block); multiple instructions of the user program are executed by the processor in the user space(US 20210342092, Wu, fig. 1, item 108, where an application comprising multiple instructions operates in the user space); wherein, the operating system is configured to associate a predetermined exception with Attorney Docket No. ALIBP43529PATENTthe exception handling program(US 20210342092, Wu, para. 0033, where the ARM processor may have processes executing on them that may be executed on different predetermined exception levels), the security access management module is configured to designate a secure partition and restrict the secure partition to be accessible by a highest privilege user(US 20210342092, Wu, para. 0044, where a process executing at the higher privilege level is configured to issue a write protect memory block to prevent access by any processes having lower privilege levels) and restrict the user program to be executable by a normal privilege user(US 20210342092, Wu, para. 0032, where a process executing at one privilege level is prevented to access resources at a more restrictive privilege level);
 	Wu does not teach at least a portion of storage space of the storage device is partitioned into kernel space and user space; 
multiple instructions of the operating system and the secure access management module are executed by the processor in kernel space; 
when executed in user space corresponding to the normal privilege user, the user program 5 is configured to generate the predetermined exception, the predetermined exception is configured to trigger execution of the exception handling program in the kernel space, and the exception handling program is configured to read data from the secure partition and deliver the data after processing to the user program 	However, McGrath teaches at least a portion of storage space of the storage device is partitioned into kernel space and user space(see US 20040210764, McGrath, fig. 1, where a space is partitioned between a user domain and kernel domain); 
multiple instructions of the operating system and the secure access management module are executed by the processor in kernel space(see US 20040210764, McGrath, fig. 1, where the Operating System and security kernel is executed in the kernel space); 
when executed in user space corresponding to the normal privilege user, the user program 5 is configured to generate the predetermined exception, the predetermined exception is configured to trigger execution of the exception handling program in the kernel space, and the exception handling program is configured to read data from the secure partition and deliver the data after processing to the user program(see US 20040210764, McGrath, para. 0024, where a processor operating in a normal user mode and normal kernel mode may be configured with mechanisms[i.e. exception handling program] to create a protected memory that may be accessible[i.e. read] by software[i.e. user program] running within the environment).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wu with the teaching of McGrath because a user would have been motivated to enhance the security system taught by Wu by using a secure Operating System, taught by McGrath in order to further limit accidental or otherwise, malicious attempts at kernel mode code interference(see McGrath, para. 0011) 

 	In regards to claim 24, Wu teaches a computer-readable medium, comprising
the instructions of the operating system, user program, and exception handling program implement the following operations when executed by a processor: 
Attorney Docket No. ALIBP43530PATENTassociating a predetermined exception with the exception handling program in the operating system(US 20210342092, Wu, para. 0033, where the ARM processor may have processes[i.e. exception handlers] executing on them that may be executed on different predetermined exception levels); 
restricting a user program to execution by a normal privilege user(US 20210342092, Wu, para. 0032, where a process executing at one privilege level is prevented to access resources at a more restrictive privilege level); and 
designating a secure partition and restricting the secure partition to be accessible by a 5highest privilege user(US 20210342092, Wu, para. 0044, where a process executing at the higher privilege level is configured to issue a write protect memory block to prevent access by any processes having lower privilege levels);
 	Wu does not teach comprising multiple instructions, the multiple instructions forming an operating system, a user program, and an exception handling program;  
wherein, when executed in user space corresponding to the normal privilege user, the user program generates the predetermined exception, and wherein the predetermined exception triggers execution of the exception handling program in kernel space, and the exception handling program is configured to read data from the secure partition and deliver the data after processing 10to the user program 	However, McGrath teaches comprising multiple instructions, the multiple instructions forming an operating system, a user program, and an exception handling program(see US 20040210764, McGrath, fig. 1, where the Operating System and security kernel is executed in the kernel space and applications are operated in the user domain);  
wherein, when executed in user space corresponding to the normal privilege user, the user program generates the predetermined exception, and wherein the predetermined exception triggers execution of the exception handling program in kernel space, and the exception handling program is configured to read data from the secure partition and deliver the data after processing 10to the user program(see US 20040210764, McGrath, para. 0024, where a processor operating in a normal user mode and normal kernel mode may be configured with mechanisms[i.e. exception handling program] to create a protected memory that may be accessible[i.e. read] by software[i.e. user program] running within the environment). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wu with the teaching of McGrath because a user would have been motivated to enhance the security system taught by Wu by using a secure Operating System, taught by McGrath in order to further limit accidental or otherwise, malicious attempts at kernel mode code interference(see McGrath, para. 0011)

2.) Claims 2-6 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210342092, Wu in view of US 20040210764, McGrath and further in view of US 20080320333, Watson

 	In regards to claim 2, the combination of Wu and McGrath teach the method of claim 1. The combination of Wu and McGrath do not teach wherein the user program is configured to generate the predetermined exception by invoking a system service program 	However, Watson teaches wherein the user program is configured to generate the predetermined exception by invoking a system service program(see US 20080320333, Watson, para. 0030, where an exception handler is invoked[i.e. exception generated] when an attempt to write to a read-only memory is performed) .  	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Wu and McGrath with the teaching of Watson because a user would have been motivated to improve the operational performance of the computing system taught by the combination of Wu and McGrath by utilizing the debugging methods taught by Watson in order identify and repair causes of system crashes and to create a more stable execution environment(see Watson, para. 0004)

 	In regards to claim is3, the combination of Wu, McGrath, and Watson teach the method of claim 2, wherein the system service program is configured to generate the predetermined exception in response to performing a write operation on a read-only storage area(see US 20080320333, Watson, para. 0030, where an exception handler is invoked[i.e. exception generated] when an attempt to write to a read-only memory is performed).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Wu and McGrath with the teaching of Watson because a user would have been motivated to improve the operational performance of the computing system taught by the combination of Wu and McGrath by utilizing the debugging methods taught by Watson in order identify and repair causes of system crashes and to create a more stable execution environment(see Watson, para. 0004) 

 	In regards to claim 4, the combination of Wu, McGrath, and Watson teach the method of claim 3, wherein the system service program is configured to generate the predetermined exception in response to an access to a read-only storage area that is restricted to be accessible by the highest privilege user(see US 20080320333, Watson, para. 0030 and 0033, where an exception handler is invoked[i.e. exception generated] when an attempt to write to a read-only memory is performed, wherein a system crash may occur due to insufficient access privileges).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Wu and McGrath with the teaching of Watson because a user would have been motivated to improve the operational performance of the computing system taught by the combination of Wu and McGrath by utilizing the debugging methods taught by Watson in order identify and repair causes of system crashes and to create a more stable execution environment(see Watson, para. 0004)

 	In regards to claim 205, the combination of Wu, McGrath, and Watson teach the method of claim 3, wherein the read-only storage area is the secure partition(US 20040210764, McGrath, para. 0007, where a private section of memory may be designated as read-only).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Wu and McGrath with the teaching of Watson because a user would have been motivated to improve the operational performance of the computing system taught by the combination of Wu and McGrath by utilizing the debugging methods taught by Watson in order identify and repair causes of system crashes and to create a more stable execution environment(see Watson, para. 0004)

 	In regards to claim 6, the combination of Wu, McGrath, and Watson teach the method of claim 4, wherein the read-only storage area is the secure partition(US 20040210764, McGrath, para. 0007, where a private section of memory may be designated as read-only).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Wu and McGrath with the teaching of Watson because a user would have been motivated to improve the operational performance of the computing system taught by the combination of Wu and McGrath by utilizing the debugging methods taught by Watson in order identify and repair causes of system crashes and to create a more stable execution environment(see Watson, para. 0004)

 	In regards to claim 16, the combination of Wu and McGrath teach the system of claim 15. The combination of Wu and McGrath do not teach wherein the user program is configured to generate the predetermined exception by invoking a system service program 	However, Watson teaches wherein the user program is configured to generate the predetermined exception by invoking a system service program (see US 20080320333, Watson, para. 0030, where an exception handler is invoked[i.e. exception generated] when an attempt to write to a read-only memory is performed).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Wu and McGrath with the teaching of Watson because a user would have been motivated to improve the operational performance of the computing system taught by the combination of Wu and McGrath by utilizing the debugging methods taught by Watson in order identify and repair causes of system crashes and to create a more stable execution environment(see Watson, para. 0004) 
 	In regards to claim 17, the combination of Wu, McGrath, and Watson teach the system of claim 16, wherein the system service program is configured to generate the predetermined exception when performing a write operation on a read-only storage area(see US 20080320333, Watson, para. 0030, where an exception handler is invoked[i.e. exception generated] when an attempt to write to a read-only memory is performed).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Wu and McGrath with the teaching of Watson because a user would have been motivated to improve the operational performance of the computing system taught by the combination of Wu and McGrath by utilizing the debugging methods taught by Watson in order identify and repair causes of system crashes and to create a more stable execution environment(see Watson, para. 0004) 

 	In regards to claim 18, the combination of Wu, McGrath, and Watson teach the system of claim 16, wherein the system service program is configured to generate the predetermined exception in response to an access to a read-only storage area that is restricted to is be accessible by the highest privilege user(see US 20080320333, Watson, para. 0030 and 0033, where an exception handler is invoked[i.e. exception generated] when an attempt to write to a read-only memory is performed, wherein a system crash may occur due to insufficient access privileges).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Wu and McGrath with the teaching of Watson because a user would have been motivated to improve the operational performance of the computing system taught by the combination of Wu and McGrath by utilizing the debugging methods taught by Watson in order identify and repair causes of system crashes and to create a more stable execution environment(see Watson, para. 0004)

 	In regards to claim 19, the combination of Wu, McGrath, and Watson teach the system of claim 17, wherein the read-only storage area is the secure partition(US 20040210764, McGrath, para. 0007, where a private section of memory may be designated as read-only).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Wu and McGrath with the teaching of Watson because a user would have been motivated to improve the operational performance of the computing system taught by the combination of Wu and McGrath by utilizing the debugging methods taught by Watson in order identify and repair causes of system crashes and to create a more stable execution environment(see Watson, para. 0004) 

 	In regards to claim 20, the combination of Wu, McGrath, and Watson teach the system of claim 18, wherein the read-only storage area is the secure partition(US 20040210764, McGrath, para. 0007, where a private section of memory may be designated as read-only). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Wu and McGrath with the teaching of Watson because a user would have been motivated to improve the operational performance of the computing system taught by the combination of Wu and McGrath by utilizing the debugging methods taught by Watson in order identify and repair causes of system crashes and to create a more stable execution environment(see Watson, para. 0004)  


3.) Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20210342092, Wu in view of US 20040210764, McGrath and further in view of US 20080301402, Alapati

 	In regards to claim 7, the combination of Wu and McGrath teach the method of claim 1. The combination of Wu and McGrath do not teach wherein the associating the predetermined exception with the exception handling program in the operating system comprises: copying the exception handling program into an exception/interrupt vector of the 25operating system during the boot-up of the operating system 	However, Alapati teaches wherein the associating the predetermined exception with the exception handling program in the operating system comprises: copying the exception handling program into an exception/interrupt vector of the 25operating system during the boot-up of the operating system (see US 20080301402, Alapati, para. 0010, where the interrupt handlers are copied to the interrupt vector memory location).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Wu and McGrath with the teaching of Alapati because a user would have been motivated to improve the data processing of the system taught by the combination of Wu and McGrath by stealing the interrupt vectors from the Operating System in order to gain access to all system resources for the purposing of allowing tests to be performed and improvements made to the system taught by the combination of Wu and McGrath(see Alapati, para. 0009)


4.) Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210342092, Wu in view of US 20040210764, McGrath and further in view of US 20080301402, Alapati and further in view of US 20060294341, Plondke

 	In regards to claim 8, the combination of Wu, McGrath, and Alapati teach the method of claim 7. The combination of Wu, McGrath, and Alapati do not teach wherein the predetermined exception triggers execution of the exception handling program in the kernel space comprises: in the kernel space, the operating system being configured to respond to the Attorney Docket No. ALIBP43528PATENTpredetermined exception, obtain return address after processing the predetermined exception, save status information, and execute the exception handling program based on the predetermined exception 	However, Plondke teaches wherein the predetermined exception triggers execution of the exception handling program in the kernel space comprises: in the kernel space, the operating system being configured to respond to the Attorney Docket No. ALIBP43528PATENTpredetermined exception, obtain return address after processing the predetermined exception, save status information, and execute the exception handling program based on the predetermined exception (see US 20060294341, Plondke, para. 0020, where an exception occurs return address is saved, status information is saved and an exception handler is called). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Wu and McGrath with the teaching of Plondke because a user would have been motivated by methods of debugging the system taught by the combination of Wu and McGrath by utilizing a translation look-aside buffer, taught by Plondke, in order to facilitate remedial actions to correct a system’s unexpected interrupts and exceptions(see Plondke, para. 0005)  

 	In regards to claim 9, the combination of Wu, McGrath, Alapati, and Plondke teach The method of claim 8, further comprising: 
returning to the user program according to the return address(see US 20060294341, Plondke, fig. 2, step 82, where the execution returns to the return address).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Wu and McGrath with the teaching of Plondke because a user would have been motivated by methods of debugging the system taught by the combination of Wu and McGrath by utilizing a translation look-aside buffer, taught by Plondke, in order to facilitate remedial actions to correct a system’s unexpected interrupts and exceptions(see Plondke, para. 0005) 

5.) Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20210342092, Wu in view of US 20040210764, McGrath and further in view of US 20180121665, Anderson

 	In regards to claim 10, the combination of Wu and McGarth teach the method of claim 1. The combination of Wu and McGarth do not teach wherein the exception handling program is configured to write the data after processing the data into a data file and grant the normal privilege user read permission to the data file 	However, Anders teaches wherein the exception handling program is configured to write the data after processing the data into a data file and grant the normal privilege user read permission to the data file(see US 20180121665, Anderson, para. 0022, where a user has read/write access privilege to a file via an application). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Wu and McGrath with the teaching of Anderson because a user would have been motivated to enhance the system security for the system taught by the combination of Wu and McGrath by applying a mechanism to analyze elevated authority usage, taught by Anderson, in order to minimize the risk caused by applications having excessive permissions(see Anderson, para. 0003) 

 
6.) Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210342092, Wu in view of US 20040210764, McGrath and further in view of US 6769076, Moyer

 	In regards to claim 11, the combination of Wu and McGarth teach the method of claim 1. The combination of Wu and McGarth do not teach further comprising: 
receiving a debug command; 
comparing a debug address designated by the debug command and an access address associated with the secure partition; and 
filtering out the debug command if the debug address matches the access address 	However, Moyer teaches further comprising: 
receiving a debug command (see US 6769076, Moyer, col. 6, lines 35-42, where a debug interface asserts UPDATE DATA instruction); 
comparing a debug address designated by the debug command and an access address associated with the secure partition(see US 6769076, Moyer, col. 7, lines 10-19, where a data trace enables a debug to compare retrieved address from a debug addr with any defined address used for read/write[e.g. access addresses]); and 
filtering out the debug command if the debug address matches the access address(see US 6769076, Moyer, col. 7, lines 10-19, if a match is found, then the debug asserts the UPDATE DATA signal).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Wu and McGrath with the teaching of Moyer because a user would have been motivated to improve the operational performance of the computing system taught by the combination of Wu and McGrath by utilizing the debugging methods taught by Moyer in order identify and repair causes of system errors and to create a more stable execution environment(see Moyer, col. 1, lines 13-32)  

 	In regards to claim 21, the combination of Wu and McGarth teach the system of claim 15. The combination of Wu and McGarth do not teach wherein it further comprises: 
a debug control and management module that is configured to compare a debug address designated by a received debug command to an access address associated with the secure partition and filter out the received debug command if the debug address matches the access address 	However, Moyer teaches wherein it further comprises: 
a debug control and management module that is configured to compare a debug address designated by a received debug command to an access address associated with the secure partition(see US 6769076, Moyer, col. 7, lines 10-19, where a data trace enables a debug to compare retrieved address from a debug addr with any defined address used for read/write[e.g. access addresses]) and filter out the received debug command if the debug address matches the access address(see US 6769076, Moyer, col. 7, lines 10-19, if a match is found, then the debug asserts the UPDATE DATA signal).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Wu and McGrath with the teaching of Moyer because a user would have been motivated to improve the operational performance of the computing system taught by the combination of Wu and McGrath by utilizing the debugging methods taught by Moyer in order identify and repair causes of system errors and to create a more stable execution environment(see Moyer, col. 1, lines 13-32)


7.) Claims 12, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210342092, Wu in view of US 20040210764, McGrath and further in view of US 6769076, Moyer and further in view of US 20120079458, Williams

 	In regards to claim 12, the combination of Wu, McGrath, and Moyer teach the method of claim 11. The combination of Wu, McGrath, and Moyer do not teach further comprising: 
if either the debug address or the access is address is a virtual address and the other is a physical address, converting both to either virtual addresses or physical addresses based on a translation table 	However, Williams teaches further comprising: 
if either the debug address or the access is address is a virtual address and the other is a physical address, converting both to either virtual addresses or physical addresses based on a translation table(see US 20120079458, Williams, para. 0066, where a translation table is used to convert a virtual address to a physical address).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Wu, McGrath, and Moyer with the teaching of Williams because a user would have been motivated to improve the operational performance of the computing system taught by the combination of Wu, McGrath, and Moyer by utilizing the debugging methods taught by Williams in order to debug software and diagnose design defects(see Williams, para. 0006)

 	In regards to claim 22, the combination of Wu, McGrath, and Moyer teach the system of claim 21. The combination of Wu, McGrath, and Moyer do not teach further comprising: 
a identifier bit setting unit configured to configure a identifier bit, wherein the identifier bit represents whether to perform debugging control 	However, Williams teaches further comprising: 
a identifier bit setting unit configured to configure a identifier bit, wherein the identifier bit represents whether to perform debugging control(see US 20120079458, Williams, para. 0023, where a bit may be used to determine a debug mode or a non-debug mode).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Wu, McGrath, and Moyer with the teaching of Williams because a user would have been motivated to improve the operational performance of the computing system taught by the combination of Wu, McGrath, and Moyer by utilizing the debugging methods taught by Williams in order to debug software and diagnose design defects(see Williams, para. 0006) 

 	In regards to claim 23, the combination of Wu, McGrath, Moyer, and Williams teach The system of claim 22, wherein the identifier bit is stored in the secure partition(see US 20120079458, Williams, para. 0019 and 0023, where a dedicated target register stores a debug privilege level switching information, wherein the debug privilege level switching includes bit set information).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Wu, McGrath, and Moyer with the teaching of Williams because a user would have been motivated to improve the operational performance of the computing system taught by the combination of Wu, McGrath, and Moyer by utilizing the debugging methods taught by Williams in order to debug software and diagnose design defects(see Williams, para. 0006)

8.) Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210342092, Wu in view of US 20040210764, McGrath and further in view of US 20180121665, Anderson and further in view of US 20120079458, Williams

 	In regards to claim 13, the combination of Wu, McGrath, and Anderson teach the method of claim 10. The combination of Wu, McGrath, and Anderson do not teach further comprising: configuring an identifier bit, wherein the identifier bit represents whether to perform debugging control 	However, Williams teaches further comprising: configuring an identifier bit, wherein the identifier bit represents whether to perform debugging control (see US 20120079458, Williams, para. 0023, where a bit may be used to determine a debug mode or a non-debug mode).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Wu, McGrath, and Anderson with the teaching of Williams because a user would have been motivated to improve the operational performance of the computing system taught by the combination of Wu, McGrath, and Anderson by utilizing the debugging methods taught by Williams in order to debug software and diagnose design defects(see Williams, para. 0006)

 	In regards to claim 14, the combination of Wu, McGrath, Anderson, and Williams teach The method of claim 13, wherein the identifier bit is stored in the secure partition(see US 20120079458, Williams, para. 0019 and 0023, where a dedicated target register stores a debug privilege level switching information, wherein the debug privilege level switching includes bit set information).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Wu, McGrath, and Anderson with the teaching of Williams because a user would have been motivated to improve the operational performance of the computing system taught by the combination of Wu, McGrath, and Anderson by utilizing the debugging methods taught by Williams in order to debug software and diagnose design defects(see Williams, para. 0006)


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/Examiner, Art Unit 2438                                                                                                                                                                                                        



/David J Pearson/Primary Examiner, Art Unit 2438